 



EXHIBIT 10.1
(TRAVEL ZOO LOGO) [c07618c0761800.gif]
Memo

     
To:
  North America Executive Team
From:
  Ralph Bartel—CEO
CC:
  Compensation Committee of the Board of Directors
Date:
  June 13, 2006
Re:
  North America Executive Bonus Plan — Revised
 
   

 
          To all:
          This Amendment supersedes the Executive Bonus Plan dated May 16, 2005
and is effective July 1, 2006.
          The purpose of the plan is to reward qualifying members of Travelzoo’s
North America executive team for achieving their quarterly targets as set per
the North America Master Budget. Executives with a minimum of twelve months of
service are eligible to participate in the Executive Bonus Plan. The twelve
month minimum service requirement is subject to waiver upon approval by the
Compensation Committee of the Board of Directors. Individual discretionary
rewards will not be made under this plan.
          The following executives are eligible for the Executive Bonus Plan:
          North America Executives

         
 
  Ralph Bartel   CEO
 
  Holger Bartel   EVP
 
  Steve Ledwith   CTO
 
  Wayne Lee   VP Finance
 
  Shirley Tafoya   SVP Sales

          The bonus plan has two sets of goals that must be achieved in order to
be rewarded.
          The first set of goals is based upon success of achieving both of the
following quarterly targets as specified in the North America Master Budget:

  •   Revenue — There is also a customer concentration criteria which must be
met whereby there cannot be more than two “significant customers,” defined as a
customer that accounts for 10% (rounded to the nearest 1%) or more of worldwide
consolidated revenues for the quarter. Each of the significant customers also
cannot account for more than 15% of worldwide revenues for the quarter (see
Exhibit A for examples).

 



--------------------------------------------------------------------------------



 



  •   Operating income

          If both of the revenue and operating income targets are not met, the
executive team is not eligible for the bonus even if all secondary goals are
achieved that quarter.
          The second set of goals is based upon achieving at least two of the
following three quarterly targets as specified each quarter in the North America
Master Budget:

  •   Collections     •   Subscriber targets     •   Staffing goals*

          * Staffing goals can be within +10% of the targeted headcount
(calculated by taking the sum of the absolute values of the differences between
actual and targeted headcount for each department and dividing by the targeted
headcount for the quarter.)
          Each executive will be eligible to receive a bonus of $50,000 for the
quarter upon the attainment of these goals, in addition to their current base
salary.
          The bonus would be paid out approximately 45 days after the quarter
closes. The bonus is subject to applicable tax withholdings.
          The Company reserves the right to amend its North America Master
Budget and/or this Executive Bonus Plan at anytime and for any reasons.

 



--------------------------------------------------------------------------------



 



          Exhibit A — Customer Concentration
          For all three examples below, the quarterly consolidated worldwide
revenues are $20,000,000.
          Example A – Revenue for Customer ABC is $2,300,000, revenue for
Customer XYZ is $1,950,000. No other customers have revenues greater than
$1,900,000 (rounds to 10% of revenue).

              % of     Revenue
Customer ABC
    12 %
Customer XYZ
    10 %

          Revenue Goal met – There are no more than two significant customers
(Customer ABC and Customer XYZ) and each is under 15%.
          Example B – Revenue for Customer ABC is $2,300,000, revenue for
Customer XYZ is $1,950,000, revenue for Customer QRS is $2,000,000. No other
customers have revenues greater than $1,900,000 (rounds to 10% of revenue).

              % of     Revenue
Customer ABC
    12 %
Customer XYZ
    10 %
Customer QRS
    10 %

          Revenue Goal not met – there are more than two significant customers.
          Example C — Revenue for Customer ABC is $3,500,000 and Customer XYZ is
$1,950,000. No other customers have revenues greater than $1,900,000 (rounds to
10% of revenue).

              % of     Revenue
Customer ABC
    18 %
Customer XYZ
    10 %

          Revenue Goal not met – there are only two significant customers but
one of the significant customers is over 15% of revenue.

 